Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 10, 2014

                                            No. 04-14-00605-CV

                                   IN RE Maria VALDIVIA (Estrada)

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

       Relator filed this petition for writ of mandamus on August 26, 2014. On November 6,
2104, relator advised this court that the issues raised by the mandamus petition have become
moot, and requested that the proceeding be dismissed.

       Relator’s motion to dismiss for mootness is GRANTED. This original mandamus
proceeding is DISMISSED AS MOOT. The temporary stay previously ordered by this court is
LIFTED, as it has also become moot.

           It is so ORDERED on November 10th, 2014.


                                                                      _____________________________
                                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2014.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court



1
  This proceeding arises out of Cause No. 2005-CI-17414, styled In the Interest of A.V. and A.V., Children, pending
in the 285th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.